Citation Nr: 1619622	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-18 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hip disability.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

5.   Entitlement to service connection for low back disability, to include as secondary to service connected bilateral knee disability.   

6.  Entitlement to a rating in excess of 10 percent for right knee disability.

7.  Entitlement to a rating in excess of 10 percent for left knee disability.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	Robert V. Chisolm


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2002 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans' Affairs (VA).

In July 2014, the Veteran requested a Board videoconference hearing.  Subsequently, in April 2016, her attorney requested a favorable decision on the four claims remaining on appeal with waiver of the Board videoconference hearing.  As a favorable decision can be rendered without convening a hearing, the Board is granting the representative's request.  

The Board notes that while the Veteran did not explicitly perfect an appeal for entitlement to a TDIU, this claim is considered as part and parcel of the claim for increase.   Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).   






FINDINGS OF FACT

1.  In written statements received on October 19, 2015, February 5, 2016 and May 2, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her attorney, that withdrawal of her claims for service connection for gastroesophageal reflux disease (GERD), left shoulder disability, asthma and hip disability is requested. 

2.  The Veteran's current back disability is reasonably shown to have been caused by an antalgic gait resulting from surgery performed on the Veteran's service connected right knee in December 2009.

3.  The Veteran is reasonably shown to have radiculopathy of the bilateral extremities associated with her current low back disability.   

4.  The Veteran's right and left knee disabilities are reasonably characterized by functional left and right knee flexion limited to 25 to 30 degrees.  

5.  The Veteran's right knee disability is also reasonably characterized by removal of the semilunar cartilage, symptomatic.  

6.  The Veteran meets the schedular criteria for assignment of a TDIU is reasonably shown to be unable to secure or follow a substantial gainful occupation as a result of her service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for service connection for gastroesophageal reflux disease (GERD), left shoulder disability, asthma and hip disability by the appellant, through her attorney, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for low back disability with bilateral lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for a 20 percent for rating for both left and right knee disabilities based on limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5260, (2015). 
    
4.  The criteria for a separate 10 percent rating for right knee disability based on symptomatic removal of the semilunar cartilage have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Code 5258 (2015). 

5.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the appeal of the claims for service connection for gastroesophageal reflux disease (GERD), left shoulder disability, asthma and hip disability, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative has withdrawn all of these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

The Veteran's attorney sought assignment of 20 percent ratings for the Veteran's right and left knee retropatellar pain syndrome, a separate 10 percent rating for the Veteran's right knee status post meniscectomy; service connection for low back disability, as secondary to bilateral knee disability; service connection for bilateral radiculopathy associated with the low back disability; and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The basis for this request is a March 2016 medical opinion by an orthopedic surgeon.   As explained below, the March 2016 private orthopedic surgeon's medical opinion, considered with the other evidence of record, provides a sufficient basis for granting the attorney's request.  The probative value of the medical opinion is lessened by the fact that orthopedic surgeon did not directly physically examined the Veteran.  However, a detailed review of this opinion by the Board suggests a comprehensive analysis of the evidence of record by the orthopedic surgeon, including the treatment records.  The opinion is also supported by the treatment records reviewed.  Based on this review, the Board believes that this medical opinion is entitled to great probative weight.

Back disability and bilateral lower extremity radiculopathy

The Veteran's service-connected bilateral knee disability is encompassed by retropatellar pain syndrome.  In December 2009, she underwent right knee surgery, involving arthroscopy, meniscectomy, partial medial and lateral retinacular release, arthroscopic debridement of the right patella surface and patellofemoral groove and partial synovectomy.  In the March 2016 medical opinion, the private orthopedic surgeon opined that it is at least as likely than not that the Veteran's present lumbar disability, mechanical low back syndrome, is the direct result of a chronic antalgic gait, which in turn directly resulted from her knee disability.  The surgeon noted that it was clinically significant that the Veteran started limping in January 2009; that her low back pain was initially noted in 2010 and that it did not become clinically disabling until 2013.  The surgeon concluded that the 4 years of walking with the antalgic gait was more than enough time to initiate the Veteran's mechanical low back symptoms.  The Board notes that at an earlier April 2014 VA examination, the examining physician found that the Veteran's current low back disability was less likely than not proximately due or the result of the Veteran's service-connected knee disability, indicating that the Veteran's knee condition did not involve a leg length discrepancy or gait disturbance that would cause undue wear and tear on the spine.  However, given the March 2016 private medical opinion, the evidence is at least in equipoise as to whether a causal relationship exists between the service-connected knee disability and the current low back disability.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for low back disability is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.310; Alemany v. Brown, 9 Vet. App. 518 (1996).   

Also, as an October 2015 VA physical therapist affirmatively found that the Veteran had right lower extremity radiculopathy; as the Veteran has also more recently reported radicular pain in the left lower extremity; and as the private orthopedic surgeon affirmatively diagnosed the Veteran as having bilateral lower extremity radiculopathy based on a review of the treatment records, the evidence reasonably establishes that the Veteran has this disability associated with her underlying low back disability.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for bilateral lower extremity radiculopathy is also warranted.  38 C.F.R.  §§ 3.102, 3.303, 3.310; Alemany, 9 Vet. App. 518 (1996). 

Bilateral knee disability

In the March 2016 medical opinion, the private orthopedic surgeon indicated that he had reviewed the pertinent medical evidence in the claims file and conducted an interview with the Veteran.  He commented that the Veteran had malalignment of her patellofemoral joints and that any activity that caused flexion of the knee while weightbearing would accentuate her patellofemoral pain.  He noted that the Veteran had reported classic activities that aggravated patellofemoral pain (i.e. sitting with the knee acutely flexed, maneuvering any type of incline, including stairs, kneeling, squatting or any type of running activity.  The surgeon indicated that it was typical with patients with patellofemoral pathology like that of the Veteran to have a painless full active and passive range of motion but that in reality they are subject to severe functional limitations secondary to their anterior knee pain, particularly if surgical intervention has been performed.  He noted that most such symptoms were experienced between 20 to 80 degrees of flexion, the range of motion used in most activities of daily living.  Therefore, the surgeon opined that the Veteran's functional flexion of both knees was limited to 25 to 30 degrees and that beyond that she was not able to perform the joint function with normal excursion, strength, speed, coordination and endurance when weight bearing on either knee.  

Based on this finding and resolving any reasonable doubt in the Veteran's favor, assignment of a 20 percent rating is warranted for each knee based on functional limitation of flexion.  See 38 C.F.R. §§ 4.3, 4.71a, Code 5260.  

In addition, the private orthopedic surgeon noted that the Veteran had the additional problem of a tear involving the posterior aspect of her right medial meniscus.  The surgeon noted that that such a tear equated from a mechanical standpoint to removing the entire meniscus and that this represented a separate disability from the Veteran's right patellofemoral syndrome.  Treatment records tend to support this finding.  Based on this finding and resolving any reasonable doubt in the Veteran's favor, the Board will assign a separate 10 percent rating for removal of the semilunar cartilage (i.e. meniscus), symptomatic, under Code 5259.        

In regard to whether a rating in excess of 20 percent is warranted for patellofemoral syndrome of either knee or whether a rating in excess of 10 percent is warranted for meniscal (i.e. semilunar cartilage) impairment of the right knee, the Veteran's attorney, in his April 2016 filing, explicitly requested the assignment of the twin 20 percent ratings and the additional 10 percent rating for the right knee meniscal pathology.  As such, a discussion of whether the Veteran is entitled to any higher rating on a schedular or extraschedular basis is not necessary and the Board considers this decision as a full grant of the benefits sought on appeal in this matter.  Neither the post-service medical records nor the examinations cited above would support an increase beyond the award granted. 

TDIU

Regarding employability, the orthopedic surgeon commented that the Veteran last worked in 2007.  He noted that from an orthopedic surgery point of view, it was reasonable that her bilateral knee symptomatology would have precluded her from any employment that involved prolonged standing, sitting, bending, stooping, lifting or carrying since 2007.  Treatment records would tend to support this finding.  Even with appropriate breaks, the surgeon felt that the Veteran could not tolerate prolonged sitting.  Also, by 2013, the Veteran's low back symptoms were disabling and certainly would have prevented any employment that required sitting for most of an 8 hour work day.  Accordingly, based on his training, experience and interview of the Veteran, and a thorough review of the relevant records, it was at least as likely as not that she had been unable to secure and follow substantially gainful employment since 2007 based on her bilateral patellofemoral pathology and that by 2013 her ability to sit was diminished even more because of the severity of her lumbar symptoms.  

Although previous VA examinations did not produce findings tending to indicate that the Veteran is unemployable due to service-connected disabilities, given the specificity of the private orthopedic surgeon's opinion and resolving any reasonable doubt in the Veteran's favor, she is shown to be unable to secure or follow a substantial gainful occupation.  38 U.S.C.A. §§ 4.3, 4.16a.  Also, although she has not yet been assigned specific schedular ratings for her low back and left and right lower extremity radiculopathy by the RO, at minimum, the evidence of record would indicate that each of these disabilities warrants a compensable rating.  

Consequently, combined with the existing ratings assigned for her knee disabilities, her combined rating for her service-connected disabilities (i.e. bilateral knees, back and bilateral radiculopathy) will be at least 60 percent.  Thus, she also meets the schedular criteria for assignment of a TDIU.  See 38 C.F.R. § 4.16a (indicating that one disability rated 60 percent or more is required and that a combination of orthopedic disabilities may be considered as one disability).  Further development of this case is simply not warranted (there is simply no prejudice to the Veteran).  Accordingly, assignment of a TDIU is warranted.  Id.    

Due Process

Under the Veteran's Claims Assistance Act, VA generally has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson.  However, given the favorable outcome detailed above, an assessment of VA's duties under the VCAA is not necessary.

ORDER

The appeals for service connection for hip disability, left shoulder disability, asthma and GERD are dismissed.  

Service connection for low back disability as secondary to service connected bilateral knee disability is granted.     

Service connection for right lower extremity radiculopathy is granted.

Service connection for left lower extremity radiculopathy is granted.  

A 20 percent rating for patellofemoral syndrome of the left knee with limitation of flexion is granted subject to the regulations governing the payment of monetary awards.

A 20 percent rating for patellofemoral sydndrome of the right knee with limitation of flexion is granted subject to the regulations governing the payment of monetary awards.

A 10 percent rating for right knee status post meniscectomy is granted subject to the regulations governing the payment of monetary awards.

A total disability rating based on individual unemployability due to service-connected disability (TDIU) is granted.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


